Citation Nr: 1820694	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for illness anxiety disorder due to service-connected bilateral hearing loss.  (Hereinafter referred to as psychiatric disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 until August 1967.
This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) regional Office (RO) in New York, New York.

In December 2014, the Board denied the Veteran's claim for a compensable rating for bilateral hearing loss.  The Veteran subsequently appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court set aside the portion of the Board's decision denying an extraschedular rating, reasoning that the Board provided inadequate reasons and bases that referral for extraschedular consideration was not warranted.  Also, the Court dismissed the portion of the decision denying a compensable schedular rating for bilateral hearing loss.

The Board remanded this claim in August 2016 for extraschedular consideration according to the Court's Memorandum Decision.  Since the Board's August 2016 remand, the Director of Compensation Service determined that the Veteran was not entitled to an extraschedular evaluation for his bilateral hearing loss.  In the March 2017 decision, the Board denied a compensable rating for the Veteran's bilateral hearing loss on an extraschedular basis.  The Board also granted a 10 percent rating for psychiatric manifestations of hearing loss under diagnostic code 9400 and remanded the claim for consideration of a higher rating. 

The claim has since returned for further appellate consideration.

The case is now again before the Board for appellate review. The Board finds that there has been substantial compliance with its March 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Board regrets having to remand the Veteran's claim; however, the Board finds that additional development is necessary before the claim on appeal is considered.

The Board finds an additional examination is required to determine the current severity of the Veteran's psychiatric disorder.  In November 2017 the Veteran was afforded a VA examination.  Upon examination of the report, the Board notes that the examiner failed to indicate any symptoms that applied to the Veteran's diagnosis and noted the Veteran did not endorse any current mental health symptoms.  See VA Examination received November 14, 2017.  However, in statements provided by the Veteran and his wife in February 2018, they indicate the Veteran has problems sleeping, he forgets names, directions and yesterday's events regularly, all of which was not asked or noted by the November 2017 examiner.  See Buddy/Lay Statement and Correspondence received February 5, 2018

Based on the foregoing, the Board finds the November 2017 is not adequate for adjudication purposes and a new examination is required to determine the current severity of the Veteran's psychiatric disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issue on appeal, to specifically include updated treatment records related to the claimed disability.  

2.  After the above development, schedule the Veteran for an examination to determine the severity of his service-connected psychiatric disorder which is secondary to his service connected hearing loss.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner should describe the effects of the Veteran's psychiatric disorder caused as a result of his hearing loss upon the Veteran's ordinary activities, if any.  Moreover, all symptoms associated with the manifestations of the Veteran's psychiatric disorder should be noted.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




